 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SUN LIFE ASSURANCE                            CASE NO. C19-0364JLR
            COMPANY OF CANADA,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            ESTATE OF ROBERT WHEELER,
14          et al.,

15                               Defendants.

16          Before the court is Defendant Kathleen McComb’s motion for entry of default
17   judgment against the Estate of Robert Wheeler (“the Estate”). (Mot. (Dkt. # 18).) The
18   Estate has failed to appear in this interpleader action, which involves disputed life
19   insurance proceeds. (See generally Dkt.; Compl. (Dkt. # 1).) Ms. McComb requests that
20   the court enter default judgment against the Estate such that “the Estate take nothing from
21   the disputed life insurance proceeds.” (Mot. at 2.) Alongside her motion, Ms. McComb
22   submitted a proposed order that purports to grant her motion for default judgment. (See


     ORDER - 1
 1   Prop. Order (Dkt. # 18-1).) The proposed order would direct Ms. McComb to submit a

 2   proposed judgment within 15 days of the date of the order. (Id. at 1.) The court finds

 3   that Ms. McComb’s proposed order is meaningless: the court cannot grant a motion for

 4   default judgment against the Estate on the basis of an order that effectively defers entry

 5   of default judgment. (See id.) The court thus DENIES Ms. McComb’s motion for

 6   default judgment, without prejudice to refiling the motion in accordance with Federal

 7   Rule of Civil Procedure 55(b) and Local Civil Rule 55(b). See Fed. R. Civ. P. 55(b);

 8   Local Rules W.D. Wash. LCR 55(b).

 9          The court further notes that Plaintiff Sun Life Assurance Company of Canada

10   (“Sun Life”) has not yet moved to deposit the disputed life insurance proceeds into the

11   registry of the court.1 (See generally Dkt.) In its complaint, Sun Life requests that the

12   court “enter an Order . . . directing Sun Life . . . to deposit the life insurance proceeds due

13   under the Policy in the amount of $332,000.00 into the registry of this Court, until the

14   //

15   //

16   //

17   //

18
            1
              Sun Life asserts that this case is proper under both the federal interpleader statute, 28
19   U.S.C. § 1335, and Federal Rule of Civil Procedure 22. (Compl. ¶¶ 22-34.) In a statutory
     interpleader action, the stakeholder must either deposit the disputed funds with the court or post a
20   bond. 28 U.S.C. § 1335(a)(2). Rule interpleader does not require the stakeholder to deposit the
     disputed funds in the court’s registry or post a bond. See, e.g., State Farm Life Ins. Co. v. Jonas,
     775 F.3d 867, 869 (7th Cir. 2014). However, rule interpleader stakeholders may obtain
21
     permission to deposit the disputed funds with the court, particularly if they are disinterested
     stakeholders who seek to be discharged from the litigation. See 1 Fed. R. Civ. P., Rules &
22   Commentary Rule 22; (Compl. ¶¶ 22-34.)


     ORDER - 2
 1   issue of entitlement to the life insurance proceeds is adjudicated.” (Compl. ¶¶ 27, 34.)

 2   The court will not enter an order to that effect absent a motion by Sun Life.

 3          Dated this 15th day of July, 2019.

 4

 5                                                    A
                                                      The Honorable James L. Robart
 6
                                                      U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
